United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Denver, CO, Employer
)
___________________________________________ )
T.H., Appellant

Appearances:
Gregory Hall, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1778
Issued: August 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated April 27, 2006 which affirmed
the Office’s May 2, 2005 decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues on appeal are: (1) whether the Office properly terminated appellant’s
compensation benefits effective May 15, 2005; and (2) whether appellant met her burden of
proof to establish that she had any disability or condition after May 15, 2005, causally related to
the April 15, 1986 employment injury.

FACTUAL HISTORY
On April 15, 1986 appellant, then a 26-year-old automation mark-up clerk, filed an
occupational disease claim for neck and shoulder conditions.1 The Office accepted the claim for
thoracic outlet syndrome, flexor tendon sheath ganglion cyst of the left ring finger and bilateral
carpal tunnel syndrome. The Office subsequently expanded her claim to include anxiety and
major depressive disorder.2 Appellant was placed on the periodic rolls and received appropriate
compensation.3
Appellant sought treatment from numerous physicians, including Dr. Margaret Reiland, a
psychologist, and Dr. Christopher Ryan, a Board-certified physiatrist. In a February 11, 2000
report, Dr. Reiland opined that appellant could not return to work. On February 25, 2000 she
indicated that appellant was totally disabled.
The Office referred appellant for a second opinion, along with a statement of accepted
facts, a set of questions and the medical record to Dr. Richard Talbott, a Board-certified
orthopedic surgeon. In a June 13, 2000 report, Dr. Talbott noted appellant’s history of injury and
treatment and determined that her examination was negative and that there was “no objective
evidence to indicate any residual.” He indicated that there were no orthopedic findings to
prevent appellant from returning to regular duty for eight hours per day.
In a September 29, 2000 report, Dr. Suzanne Bralliar, a treating physician and osteopath,
noted appellant’s history and opined that Dr. Talbott’s findings were “unclear.” She indicated
that she found mild objective evidence in the form of decreased cervical range of motion, a
difference in tenderness palpated between muscles on the right and left sides and decreased right
grip strength. While concurring with Dr. Talbott that there were no orthopedic reasons
precluding appellant from returning to work, Dr. Bralliar opined that appellant had thoracic
outlet and repetitive motion syndromes which were not orthopedic problems. Dr. Bralliar
diagnosed major depressive disorder, panic disorder associated with psychological factors and
generalized anxiety disorder and advised that appellant was unable to return to work as she had
from carpal tunnel and thoracic outlet syndrome.
In a November 20, 2000 decision, the Office terminated appellant’s compensation.
Appellant requested a hearing, which was held on March 1, 2001. On May 29, 2001 the Office
hearing representative reversed the November 20, 2000 decision. The Office hearing
representative found a conflict between Dr. Bralliar, who found that appellant continued to have
thoracic outlet syndrome and carpal tunnel syndrome, in contrast to Dr. Talbott who found that
1

On June 7, 1989 appellant returned to limited-duty work. She stopped work on September 6, 1989 and returned
to work on September 28, 1989. Appellant returned to limited duty on May 31, 1991, stopped on March 6, 1992,
and worked from September 18, 1994 until October 27, 1995, when she again stopped work.
2

On January 28, 1992 appellant filed an occupational disease claim indicating that her emotional condition was
related to employment factors. This case was doubled into the prior occupational disease claim for her upper
extremity condition. File No. 120107365.
3

In a September 4, 2003 decision, the Office denied appellant’s claim for a schedule award. On July 23, 2004 the
Office hearing representative affirmed the September 4, 2003 decision.

2

appellant’s accepted conditions had resolved. The hearing representative directed the Office to
refer appellant for an impartial medical examination on the issue of whether appellant sustained
carpal tunnel syndrome as a result of her work injury and whether appellant continued to suffer
from the effects of any or all work-related conditions.4
In a June 19, 2002 report, Dr. Bralliar noted that she had released appellant to limited
work “physically.” However, she opined that appellant had “other issues” which were work
related and she was unable to return to work.5
In a July 17, 2002 report, Dr. Ryan opined that appellant’s “overuse in the upper
extremities” was a myofascial condition involving the upper thorax and the shoulder girdles. In
an August 22, 2002 report, he diagnosed thoracic outlet syndrome and opined that the
compression of the thoracic outlet caused muscle tension and hypomobility which was related to
her accepted condition. Dr. Ryan indicated that appellant’s prognosis for returning to work was
poor but she could attempt vocational rehabilitation.
On October 29, 2002 the Office referred appellant to Dr. Jeffrey J. Sabin, a Boardcertified orthopedic surgeon, to resolve the conflict in medical opinion between appellant’s
attending physician, Dr. Bralliar, and the second opinion physician, Dr. Talbott, regarding the
resolution of appellant’s accepted condition and work restrictions.6
In a December 4, 2002 report, Dr. Sabin noted appellant’s history of injury and treatment.
On examination, appellant had normal posture, gait and a normal heel toe walk. He also found
that appellant had decreased range of motion of the cervical spine secondary to stiffness, not
severe pain, but just stiffness. Dr. Sabin also determined that appellant had flexion of 40
degrees, back extension of 45 degrees, side bending of 35 degrees on each side, rotation of 45
degrees on the left and 60 degrees on the right. For lumbar range of motion he noted that,
appellant had flexion of 60 degrees and extension of 30 degrees with the side bending 30 degrees
in each direction. Additionally, Dr. Sabin conducted an examination of the reflexes and
determined that it was normal, along with her sensory examination. He also indicated that,
during his examination of her muscle strength, appellant exhibited a “questionable effort.”
Dr. Sabin’s findings on examination included “certain findings which could have one consider
thoracic outlet syndrome or carpal tunnel syndrome; [however] there are no objective findings to
back these up.” He advised that there were no objective findings to support appellant’s
subjective complaints and that the diagnostic reports did not support a diagnosis of thoracic
outlet or carpal tunnel syndrome. Dr. Sabin concluded that appellant no longer had residuals of
4

The Office hearing representative also directed the Office to refer appellant to a psychiatrist for an opinion on
whether appellant sustained depression due to her work-related conditions. On October 23, 2002 the Office
indicated that appellant’s claim was accepted for major depression and consequential anxiety.
5

On or about June 21, 2002 the Office was notified that Dr. Bralliar took an extended leave of absence and
Dr. Ryan would take over appellant’s care.
6

On October 23, 2002 the Office found that Dr. Talbott’s June 5, 2002 report created a conflict with the opinions
of appellant’s attending physician, Dr. Bralliar, regarding the nature and extent of any ongoing residuals of the work
injury. The Office also noted that Dr. William Shaw, Board-certified in preventive medicine and a fitness-for-duty
physician, found that appellant’s physical condition had resolved.

3

the accepted condition, based on the lack of objective physical findings on examination and
opined that from an orthopedic standpoint, “there is no objective evidence for disability or
inability to do her work.” He opined that he could not offer an opinion related to appellant’s
psychiatric condition as he was not an expert in psychiatry.
In March 12 and May 8, 2003 reports, Dr. Steven Miller, a treating psychiatrist,
diagnosed recurrent major depression. He noted that appellant denied psychiatric problems or
symptoms and that appellant’s mood was “eurhythmic with no signs of depression or elevation.”
Dr. Miller opined that there were “no signs of psychotic process,” and opined that appellant was
“relatively” stable.
On July 19, 2004 Dr. Reiland noted that appellant attended psychotherapy as needed and
was able to maintain her condition but periodically had worsening symptoms. She opined that
appellant’s “psychological condition will remain as is until she has significant improvement in
her physical condition related to her on-the-job injury.”
In a September 14, 2004 report, Dr. Richard Sanders, a Board-certified orthopedic
surgeon to whom appellant was referred by Dr. Ryan, opined that appellant’s symptoms were
about the same as when he had previously examined her in 1989. He diagnosed bilateral
thoracic outlet syndrome, worse on the right, cervical spine disease and possible pectoralis minor
syndrome.
The Office referred appellant for a second opinion to Dr. Kenneth D. Krause, a Boardcertified psychiatrist,7 who, in an October 24, 2004 report, noted examining appellant and
advised that she “responded falsely to most of the items, suggesting she did not pay sufficient
attention to item content.” Dr. Krause stated that appellant had “physical problems and reduced
level of psychological functioning” and that her symptoms were exacerbated by stress. He
diagnosed recurrent major depression, in partial remission, and pain disorder associated with
both psychological factors and a general medical condition. Dr. Krause noted that he was not
qualified to address appellant’s thoracic outlet syndrome and carpal tunnel syndrome but that, if
appellant had these syndromes, “the ongoing psychiatric condition would still be considered
residuals of the work injury.” He noted that appellant’s current psychological condition was
minimally due to her past work experiences and she was angry and resentful about her treatment.
Dr. Krause opined that, psychologically, appellant could be “reintegrated into the workforce”
with a great deal of work and recommended extended vocational rehabilitation and placement in
a very low stress job. He estimated that she could start working 2 hours a day twice a week and
working up to no more than 30 hours a week.
On January 7, 2005 Kenneth Haithcoat, a postal inspector, provided the Office with an
investigative report and memorandum summarizing video surveillance tapes of appellant from
November to December 2004. Appellant performed various activities, including putting up
7

On July 18, 2003 the Office referred appellant, to Dr. Michael Shrift, a Board-certified psychiatrist, for a second
opinion. On August 18, 2003 Dr. Shrift noted appellant’s history and diagnosed major depressive disorder,
recurrent, moderate and pain disorder associated with psychological factors. He opined that appellant continued to
experience her work-related conditions and that she was unable to perform her regular work. Dr. Shrift noted that,
with vocational rehabilitation, appellant might be able to return to limited-duty work.

4

Christmas decorations and using a ladder. On January 13, 2005 the Office found that a new
second opinion examination was needed due to the new evidence.
In a March 11, 2005 report, Dr. Bert Furmansky, a Board-certified psychiatrist and
second opinion physician, noted appellant’s history and examined her. He noted viewing video
surveillance that revealed that appellant had a good range of motion with no apparent discomfort
or guarding while using her upper extremities. Dr. Furmansky indicated that appellant was seen
throwing a ball to her dog, hauling waste bins “more than two times” her size, setting up a
holiday tree and hanging holiday lights around her home. He diagnosed major depressive
disorder, recurrent, in partial remission, with symptom exaggeration highly suggestive of
malingering. Dr. Furmansky also noted that appellant’s treating physicians supported that
appellant’s condition had been in remission for several years and was not disabling. He
explained that appellant’s symptoms were either exaggerated or feigned as there was a
discrepancy between appellant’s alleged stress and disability and the documented activities seen
on the video surveillance tapes. Dr. Furmansky discussed specific physical activities observed
on the tapes that contradicted her statements concerning her abilities as well as previous
notations made by other physicians related to exaggerated pain complaints. He noted that the
diagnostic reports did not reveal any abnormalities and her objective physical findings were
relatively mild in contrast to her severe incapacity based on complaints of pain. Dr. Furmansky
opined that appellant’s current psychological condition was not due to pain caused by her arm
condition but rather was due to her underlying personality traits. He concluded that appellant
exaggerated her symptoms for secondary gain as documented by her actions on the video
surveillance tapes. Dr. Furmansky found that appellant could return to work in her date-of-injury
position from a psychiatric standpoint but that she would have to return over a period of months.
He opined that her difficulty returning to work was not due to the work injury.
On March 17, 2005 the Office proposed to terminate appellant’s compensation on the
basis that the weight of the medical evidence, as represented by the reports of Dr. Sabin,
established that she had no residuals of the accepted physical conditions and Dr. Furmansky who
supported her emotional condition was no longer related to the work injuries.
In a March 22, 2005 report, Dr. Ryan noted that appellant continued to be symptomatic
and remained unemployable. In a separate report also dated March 22, 2005, Dr. Ryan noted
that appellant’s psychological symptoms had worsened. In a March 24, 2005 report, Dr. Miller
diagnosed major depressive disorder, recurrent.
By letters dated March 24, 2005, appellant’s representative requested a copy of the
surveillance video, a copy of Dr. Furmansky’s report and evidence regarding whether the Office
followed its rotational requirements in the selection of Dr. Furmansky as a referee physician who
also noted that appellant was denied due process as he was not provided with a copy of
appellant’s file until February 28, 2005. On March 25, 2005 appellant elected to receive civil
service retirement benefits.
In a March 30, 2005 report, Dr. Ryan noted that he had not had the opportunity to review
Dr. Miller’s report or the videotapes but opined that the medical evidence supported objective
findings on examination. He specifically discussed Dr. Sander’s report of September 14, 2004

5

and opined that this supported objective findings but did not specifically refer to findings that he
considered objective. Dr. Ryan noted that Dr. Sanders recommended release of the thoracic
outlet and that a medical report from Dr. Miller indicated that appellant met with Dr. Furmansky
and felt badgered by him, as he accused her of lying and she felt assaulted. He noted that
appellant was upset and tearful as a result of the Office’s proposal. In a separate report also
dated March 30, 2005, Dr. Ryan noted that appellant showed signs of anxiety and more pain.
In an April 8, 2005 letter, appellant’s representative alleged that he had insufficient time
to respond to the Office’s proposed termination, that the Office did not provide evidence
showing that the second opinion physician was impartially selected and he had not received a
copy of the videotape. He asserted that appellant did not receive the statement of accepted facts
until the day of Dr. Furmansky’s examination. On April 15, 2005 the representative alleged that
the second opinion physician had a “deficient” statement of accepted facts because it did not
describe the mechanism of injury or her physical and mental restrictions, or her attempts at
vocational rehabilitation. He asserted that the statement of accepted facts did not list all of
appellant’s physicians, implied that her emotional injury claim was denied as it was listed as
closed, improperly suggested that certain events were not compensable, improperly referenced
negative medical opinions, improperly discussed her benefits and the denial of her schedule
award claim and did not describe the modified duties of her 1994 clerk typist job. The
representative also contended that it contained “an inflammatory description of a videotape.”
On April 26, 2005 the Office asked an Office medical adviser for an opinion about
whether an orthopedic surgeon was a proper specialty to consider appellant’s thoracic outlet
syndrome. On April 27, 2005 the Office medical adviser opined that, although generally
orthopedists did not have training to allow for the determination of causation in pain for
behaviorally-related issues, “Dr. Sabin has done as good a job as most anyone could do.”
By decision dated May 2, 2005, the Office terminated appellant’s compensation benefits
effective May 15, 2005. The Office found that the weight of the medical evidence supported that
she had no continuing residuals of the accepted physical or emotional conditions as a result of
the injury of April 15, 1986. The Office also addressed appellant’s representative’s allegations
regarding the statement of accepted facts and found that they were without merit. Additionally,
the Office noted that appellant’s representative received a copy of the videotape.8
Appellant requested a hearing, which was held on February 23, 2006. Her representative
alleged deficiencies in the statement of accepted facts and asserted that there was a conflict in the
medical evidence. The Office received an April 18, 2005 report, in which Dr. Miller noted
reviewing Dr. Furmansky’s report and finding that “[v]ery little of this report is persuasive.” He
noted that appellant would have a “substantial regression if she were to return to work” and that
her “past euthymia (sic) (normal mood) reflects assiduous treatment in the context of not having
to work” at the employing establishment. Dr. Miller opined that Dr. Furmansky exceeded “his
expertise” and undermined reports of other physicians. Also received were copies of his
previous reports diagnosing recurrent major depression. In a March 24, 2005 report, Dr. Miller
asserted that Dr. Furmansky’s report was “unpersuasive” and exceeded his “expertise.” He
8

The videotape was provided to appellant’s representative on April 18, 2005.

6

alleged that appellant would regress “if she were to return to work at the [employing
establishment].” Dr. Miller continued submitting reports opining that appellant would regress if
she returned to work at the employing establishment. In a February 16, 2006 report, he noted
that Dr. Reiland supported his opinion that appellant could not return to the employing
establishment as she had residual symptoms of a “major depressive disorder (complicated by
recurring medical problems).” Dr. Miller explained that he had “always maintained that
appellant’s disturbance was chronic and only added emphasis when significant setbacks
occurred.
Other reports were also received prior to the hearing. On April 28, 2005 Dr. Ryan noted
reviewing the surveillance videotape. In separate reports dated April 28, 2005, he noted reading
Dr. Furmansky’s report and questioned the selection of a second psychiatric opinion after
Dr. Krause’s examination. Dr. Ryan noted that Dr. Furmansky did not find evidence that
appellant exaggerated or feigned her symptoms. He agreed, after viewing the videotape, that
appellant’s capacity exceeded what she had reported but that this was “a matter of degree only,
and does not mean that she has nothing wrong with her, nor that her disability is feigned.”
Dr. Ryan noted that because appellant had more physical capacity than she reported “does not
imply that her disability is either imagined or fraudulent.” He also noted that, while
Dr. Furmansky found no physical abnormality supported by diagnostic testing, there were cases
where thoracic outlet syndrome was found despite negative test results. Dr. Ryan alleged that
Dr. Furmansky exceeded his expertise and did not consider the report of Dr. Sanders, the only
thoracic outlet expert that examined appellant. In a May 9, 2005 report, Dr. Reiland opined that
Dr. Furmansky’s report was biased and “replete with misrepresentations, inaccuracies, and
innuendo.” She asserted that returning to work at the employing establishment would result in a
severe psychological set back for appellant. Dr. Reiland noted that appellant was “relatively
stable” and had “been complying with and was responsive to treatment interventions-with her
progress predicated on her not having to return” to the employing establishment. On March 20,
2006 she noted that appellant was “doing well psychologically.” Dr. Reiland indicated that a
“[r]esurgence in symptoms is primarily related to acute reminders of her experiences at the
[employing establishment] and her injuries.”
By letter dated March 21, 2006, appellant’s representative alleged that the Office did not
meet its burden of proof in denying benefits to appellant, as a conflict remained as the Office did
not properly use the rotation system to select Dr. Sabin. He alleged that the Office bypassed
dozens of specialists who were closer to appellant’s zip code.
By decision dated April 27, 2006, the Office hearing representative affirmed the Office’s
May 2, 2005 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.9 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
9

Curtis Hall, 45 ECAB 316 (1994).

7

without establishing either that the disability has ceased or that it is no longer related to the
employment.10
The Federal Employees’ Compensation Act provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.11 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.12
ANALYSIS -- ISSUE 1
With regard to appellant’s orthopedic condition, the Office determined that a conflict of
medical opinion existed regarding the nature and extent of any ongoing residuals of the work
injury and appellant’s ability to work based on the opinions appellant’s physicians, Dr. Bralliar,
an osteopath, who found that appellant could not return to work and Dr. Talbott, a Boardcertified orthopedic surgeon and second opinion physician, who found that appellant could work.
Therefore, the Office properly referred appellant to an impartial medical examiner, Dr. Sabin.
The Board finds that Dr. Sabin’s December 4, 2002 report is sufficiently well rationalized
and based upon a proper factual background such that it is entitled to special weight in
establishing that residuals of appellant’s employment injury had ceased. Dr. Sabin provided an
extensive review of appellant’s medical history, reported his examination findings and
determined that there were no objective findings to correspond with appellant’s subjective
complaints. He found no objective evidence of any work-related disability. Dr. Sabin’s
examination findings were essentially normal and he noted that appellant’s efforts were
questionable in some areas. While he noted that there were “certain findings which could have
one consider thoracic outlet syndrome or carpal tunnel syndrome, there are no objective findings
to back these up.” Dr. Sabin gave a reasoned opinion that despite appellant’s subjective
complaints there were no current objective findings or “evidence for disability or inability to do
her work.” In these circumstances, the Office properly accorded special weight to the impartial
medical examiner’s December 4, 2002 findings.
When an impartial medical specialist is asked to resolve a conflict in medical evidence,
his opinion, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.13 The Board finds that Dr. Sabin’s report represents the weight of the
medical evidence and established that there were no ongoing objective findings or residuals of
the accepted orthopedic conditions.

10

Jason C. Armstrong, 40 ECAB 907 (1989).

11

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

12

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

13

See supra note 11.

8

Subsequent to the evaluation by Dr. Sabin and prior to the termination of benefits, the
Office received additional reports from Drs. Reiland and Ryan. However, they merely reiterated
previously stated findings and conclusions regarding appellant’s condition. As the physicians
had been on one side of the conflict in the medical opinion that the impartial specialist resolved,
the treating physician’s reports were insufficient to overcome the special weight accorded the
impartial specialist or to create a new medical conflict.14 They included a March 30, 2005
report, in which Dr. Ryan noted that Dr. Sanders recommended a release of the thoracic outlet
and that the medical evidence supported objective findings; however, these additional reports do
not contain any new information or rationale sufficient to overcome or create a new conflict with
the opinion of Dr. Sabin.
Also prior to the termination of compensation, the Office also received a September 14,
2004 report from Dr. Sanders, who diagnosed thoracic outlet syndrome and opined that
appellant’s symptoms were the same as when he examined appellant in 1989. However,
Dr. Sanders did not provide any rationale to support his findings or an opinion regarding
appellant’s residuals or ability to work. Thus his report is of little probative value.15
Regarding the termination of benefits for appellant’s emotional condition, the Office
referred appellant for a second opinion examination with Dr. Furmansky, a Board-certified
psychiatrist. In a report dated March 11, 2005, Dr. Furmansky noted appellant’s history and the
video surveillance, which revealed that appellant had good range of motion with no apparent
discomfort or guarding while using her upper extremities. He diagnosed major depressive
disorder, recurrent, in partial remission, with symptom exaggeration highly suggestive of
malingering. Dr. Furmansky also advised that appellant’s treating physicians supported that
appellant’s condition had been in remission for several years and was not disabling. He
determined that appellant’s symptoms were either exaggerated or feigned as there was a
discrepancy between appellant’s alleged stress and disability and the documented activities seen
on the video surveillance. Dr. Furmansky discussed specific physical activities observed on the
tapes that contradicted her statement concerning her abilities as well as previous notes by other
physicians related to exaggerated pain complaints. He also noted that the diagnostic reports did
not reveal any abnormalities and explained that his objective physical findings were relatively
mild in contrast to her severe incapacity based on her pain complaints. Dr. Furmansky opined
that appellant’s current psychological condition was related to her underlying personality traits
and not to any upper extremity condition. He explained that appellant exaggerated her
symptoms for secondary gain as documented by her actions on the video surveillance tapes and
opined that appellant was capable of working in her date-of-injury position from a psychiatric
standpoint. Dr. Furmanksy further explained that appellant’s difficulty returning to work was
not related to the work injury. The Board finds that the report of Dr. Furmanksy is rationalized
and is sufficient to carry the weight of the evidence.
While appellant submitted several reports from his treating physicians, the most recent
report included a March 24, 2005 report, in which Dr. Miller diagnosed major depressive
14

Barbara J. Warren, 51 ECAB 413 (2000); Alice J. Tysinger, 51 ECAB 638 (2000).

15

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

9

disorder, recurrent. Dr. Miller merely provided a diagnosis, with no opinion on causal
relationship. Medical evidence which does not offer any opinion on causal relationship is of
limited probative value.16 Other reports submitted by appellant’s treating psychiatrists did not
provide a rationalized opinion that any of appellant’s existing conditions were causally related to
the accepted conditions. Thus, these reports are of diminished probative value and insufficient to
create a conflict with the opinion of Dr. Furmansky.
The Board finds that the Office properly terminated appellant’s compensation benefits on
the grounds that she had no residuals or disability causally related to the accepted conditions.
The Board also notes that appellant’s attorney alleged that the statement of accepted facts
was deficient as not all of appellant’s physicians were listed. However, there is no requirement
that all physicians must be listed. The statement of accepted facts must include the date of
injury, the claimant’s age, the job held on the date of injury, the employer, the mechanism of
injury and the claimed or accepted conditions.17 Additionally, appellant’s attorney alleged that a
conflict remained as the Office did not properly use the rotation system to select Dr. Sabin.
However, his arguments do not show that Dr. Sabin was improperly selected. The Office
procedures provide that, unlike selection of second opinion examining physicians, selection of
referee physicians is made by a strict rotational system using appropriate medical directories.18
The Board finds that appellant has not submitted any evidence or argument to support that the
impartial medical examiner was improperly selected.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability, which continued after termination of compensation
benefits.19
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty, and must be supported by medical rationale explaining the

16

Michael E. Smith, 50 ECAB 313 (1999).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.12
(June 1995). See also Darletha Coleman, 55 ECAB 143 (2003).
18

See Charles M. David, 48 ECAB 543 (1997). See also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Medical Examinations, Chapter 3.500.7 (May 2003); Miguel A. Muniz, 54 ECAB 217 (2002); Albert Cremato, 50
ECAB 550 (1999).
19

Talmadge Miller, 47 ECAB 673, 679 (1996); Wentworth M. Murray, 7 ECAB 570, 572 (1955).

10

nature of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.20
ANALYSIS -- ISSUE 2
Following the termination of compensation, with regard to appellant’s orthopedic
condition, she submitted additional reports from Dr. Ryan. In reports dated April 28, 2005,
Dr. Ryan noted that he had reviewed the videotape surveillance, and opined that, while appellant
demonstrated more physical capacity than she reported to her examiners, it did not imply that her
disability was “feigned.” He also questioned the selection of Dr. Furmanksy, and advised that
thoracic outlet syndrome has been found despite a lack of objective findings. However,
Dr. Ryan did not provide any rationale to explain why or whether appellant’s accepted
orthopedic conditions continued and did not identify objective findings to support the diagnoses
given or provide a rationalized opinion causally relating these conditions to the accepted
employment injury. Thus, the reports received from him subsequent to the termination of
appellant’s compensation are insufficient to establish an ongoing condition and disability
causally related to the accepted work injuries. Dr. Ryan did not provide any findings and
rationale sufficient to overcome or create a new conflict with the opinion of Dr. Sabin.
Following the termination of compensation, with regard to appellant’s psychological
condition, the Office received additional reports from Drs. Miller and Reiland. They included
Dr. Miller’s March 24 and April 18, 2005 reports which indicated that Dr. Furmansky had
exceeded his expertise, and that appellant would regress if she returned to the employing
establishment and an April 27, 2005 report diagnosing major depressive disorder. They also
included a February 16, 2006 report repeating his previous diagnoses and opined that appellant’s
condition was chronic. However, Dr. Miller did not provide any objective findings or medical
reasoning to support his opinion that appellant had a continuing work-related condition.
Dr. Reiland submitted several reports dating from May 9, 2005 to March 20, 2006.
However, she merely opined that appellant’s symptoms were related to reminders of her
experiences with the employing establishment. However, she did not offer any findings or
rationale to support her opinion, and thus her reports are of limited probative value.
Consequently, appellant has not established that her condition on and after May 15, 2005
was causally related to her accepted employment injury.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective May 15, 2005. Further, the Board finds that appellant did not
meet her burden of proof to establish that she had any injury-related disability or residuals after
May 15, 2005 causally related to the accepted employment injuries.

20

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

11

ORDER
IT IS HEREBY ORDERED THAT the April 27, 2006 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: August 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

